DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 3/4/2022 has been entered and made of record.
Application Status 
Claims 2-4, 7-8, 13-14, 17-18, 21-22, and 24-25 were canceled. 
Claims 1, 5-6, 9-12, 15-16, 19-20, 23, and 26-29 are pending.

Allowable Subject Matter
Claims 1, 5-6, 9-12, 15-16, 19-20, 23, and 26-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a system and a method for video decoding.  In addition to a common decoding video process, the instant invention includes an inverse affine transformation after an inverse discrete cosine transformation. According to the application, after the inverse discrete cosine transformation, the decoder generates a block of geometrically transformed pixel values that represents a texture feature of a block of the image that is geometrically rotated from being non-parallel to being parallel with a vertical axis or a horizontal axis of the image by applying an affine transformation in the encoder side.  The decoder therefore performs the inverse affine transformation on a block of geometrically transformed pixel values to generate a block of pixel values of an image such that a texture feature in the block of pixel values of the 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 12/10/2021 for details.  During the interview conducted on 2/15/2022 and 2/22/2022, the Examiner made several suggestions to amend independent claims to clarify invention concepts. In a Request for Continued Examination filed on 3/4/2021, the Applicant included these suggestions.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1, 5-6, 9-12, 15-16, 19-20, 23, and 26-29 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488